Webb, Judge.
On a defendant’s motion for summary judgment in a suit seeking recovery for violation of the Securities Act of 1973, Code Ann. § 97-101 et seq., it is not the function of the court to determine the facts or reconcile the issues as to whether the defendant falls within the class upon which liability is imposed by the Act (Code Ann. § 97-114), but only to ascertain if there are such issues. Townsend v. Rollins, 142 Ga. App. 668 (1) (236 SE2d 699) (1977). Defendant here has not carried his summary judgment *878burden of so excluding himself, and consequently the grant of summary judgment to him is reversed.
Argued October 16, 1978
Decided November 2, 1978.
Peek & Whaley, John E. Sacker, Jr., for appellant.
Norman Estes Smith, William R. Pardue, for appellee.

Judgment reversed.


Quillian, P. J., and McMurray, J., concur.